Sup. Court.

John Scott ads. John McDonell

Facts as to which the Justice has made an insufficient return.
Whether it appeared by the record of the clerk of the Supreme Court produced and examined on the trial, that the Grand Jury returned any bill on the complaint of said Scott either found or not found, and whether the said Scott did not enter his appearance in said court at the Term he was bound to appear, and whether it appeared on said trial that said Scott was called upon or directed to go before the Grand Jury.
*655What was the date of the Statute by virtue of which the plff. demanded fees of the deft, on said complaint, and for which this action was instituted. And what was the date of the Statute which the deft, produced to show that the act by virtue of which the plff. claimed fees was repealed.
Whether on the transcript certified by the plff. there was also a certificate of the Clerk of the County of Wayne that the plff. at the date thereof was a justice of the peace.
Whether there was any other testimony than what is stated in the affidavit adduced to the jury on the trial of said cause.
Give a copy of the Summons.